Filed 8/28/14 P. v. Grissom CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B255318
                                                                     (Los Angeles County
         Plaintiff and Respondent,                                   Super. Ct. No. SA023145)

         v.

JOHN LEWIS GRISSOM, JR.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County. Leslie E.
Brown, Judge. Affirmed.
                                                         ______
         Jonathan B. Steiner and Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                                         ______
       On March 14, 2014, John Lewis Grissom, Jr., filed a notice of appeal indicating
that he was appealing from the order denying a petition to recall his sentence pursuant to
Penal Code section 1170.1261, which codifies part of the “Three Strikes Reform Act”
(Prop. 36, § 6, as approved by voters, Gen. Elec. (Nov. 6, 2012), effective Nov. 7, 2012).
We appointed counsel to represent Grissom in the matter. After examining the
record, counsel filed a Wende brief raising no issues on appeal and requesting that we
independently review the record. (People v. Wende (1979) 25 Cal. 3d 436.) On June 10,
2014, we directed appointed counsel to immediately send the record on this appeal and a
copy of the opening brief to Grissom and notified Grissom that within 30 days from the
date of the notice he could submit by letter or brief any ground of appeal, contention or
argument he wished us to consider. On July 9, 2014, Grissom filed a letter brief.
       To the extent Grissom requested in his trial court pleading the recall of his
sentence pursuant to section 1170.126, as indicated in his notice of appeal, he is not
entitled to such relief because his third-strike offenses included robbery, a violent felony
conviction under section 667.5, subdivision (c)(9), which renders him ineligible for
resentencing under section 1170.126. (§ 1170.126, subds. (b) & (e)(1).) In his letter
brief, Grissom argues that his third-strike sentence is improper because the first two
strikes were not proved beyond a reasonable doubt. The court denied relief on that
ground because the same argument had been rejected in connection with a prior pleading.
Grissom present no further basis to revisit the issue.
       We have examined the entire record and are satisfied that Grissom’s appointed
counsel have fully complied with their responsibilities and that no arguable appellate
issue exists. (People v. Wende, supra, 25 Cal.3d at p. 441; People v. Kelly (2006)
40 Cal. 4th 106, 110.)




1
       Statutory references are to the Penal Code.

                                              2
                              DISPOSITION
     The order is affirmed.
     NOT TO BE PUBLISHED.




                                       ROTHSCHILD, P. J.

We concur:



             CHANEY, J.



             JOHNSON, J.




                                   3